Title: To Alexander Hamilton from Timothy Pickering, 18 October 1803
From: Pickering, Timothy
To: Hamilton, Alexander



City of Washington Oct. 18. 1803.
Dear Sir,

I hoped to have seen you on my way hither; but the distance at which you were from the place of crossing the Hudson, & my engagements with my travelling companions, prevented.

I duly received your letter of Septr. 16th. relative to the proposition you made in the General Convention. It was obvious, that those, with the propositions of others, were presented for consideration and discussion, to be adopted or rejected, as a sense of the public safety should require; and by no means as the definitive opinions of the movers.
Dining in company with General Pinckney, as he passed thro’ Salem, in September, I was asked, by one of the guests, some question concerning the nature of the propositions you made in the General Convention. I referred the enquirer to the General, who was a member. He answered, that you proposed, That the Governors of the several states should be appointed by the President of the U States. But that Mr. Madison moved, and was seconded by his cousin Charles Pinckney, That all the laws of the individual states should be subject to the negative of the Chief Executive of the U. States. The General added, that he did not know which would be deemed the strangest measure.
You will see in the news-papers the Presidents’ message: but perhaps you may wish to have it in a more convenient form; & I enclose it. If you desire to possess similar documents which shall be published in the course of the session, have the goodness to let me know it. And as any correspondence between us will be liable to suspicions, be pleased to inform me how I shall make my communications to you.
I am very truly & respectfully yours

Timothy Pickering
General Hamilton.

